DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
Claims 1, 30 and 56 are amended. Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30, 31, 42, 43, 45, 52 and 53, directed to processes of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 04/30/2020, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 2, 14, 17-20, 23, 29-31, 42, 43, 45, 52-59 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 365(c) in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 3 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Based on the information given by Applicant and an inspection of the prior applications, the Examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/US2017/050521 and provisional application serial no. 62/384,896, because the claimed invention is disclosed in said applications. The priority date of the instant claims is deemed to be 09/08/2016.  

Claim Interpretation
While the sequence listing of the instant specification lists residues 14-112 and 129-227 of SEQ ID NO: 31 as being either present or absent, claims 1 and 56 suggest that the additional residues are absent. Specifically, independent claims 1 and 56 are interpreted as being limited to SEQ ID NO: 31 with the substitutions set forth in parts (a) and (b), analogous to SEQ ID NOs: 26 and 27, respectively.
Claims 20, 23, 30, 42 and 45 recite the peptide or “a plurality thereof”. Claim 1 recites two possible peptides, thus the phrase “a plurality thereof” is interpreted as encompassing a composition or kit comprising both peptides. This is consistent with the instant specification, for example, see paragraph [0013].

 Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 14, 17-20, 23, 29, 54 and 56-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment.  Specifically, the independent claims no longer recite SEQ ID NOs: 6 and 7, thus the claims are clearly limited to the recited 39mer peptides. 

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claims 1, 14, 17-20, 23, 29, 54, 56, 58 and 59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment. Specifically, independent claims 1 and 56 are now limited to SEQ ID NO: 31 with the substitutions set forth in parts (a) and (b), analogous to SEQ ID NOs: 26 and 27, respectively.

Written Description
The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment. Specifically, independent claims 1 and 56 are now limited to SEQ ID NO: 31 with the substitutions set forth in parts (a) and (b), analogous to SEQ ID NOs: 26 and 27, respectively.
New Rejection
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 43, 45, 52, 53 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating myasthenia gravis (MG), does not reasonably provide enablement for prevention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the 
The claims recite preventing MG in the alternative. The instant specification discloses 39mer peptides capable of binding to antibody mAb132A (an anti-TAChR mAb; see particularly, paragraphs [0161], [0163] and [0165]-[0168] at pages 40- 42). The specification indicates that “the R66K and R/9H” peptides exhibited stronger binding to mAb132A, and SEQ ID NOs: 19-27 exhibited stronger binding (see also Table 2 at p. 45). The discussion at pages 42-44 (paragraphs [0170]-[0174]) of the instant specification indicates that the success of some mutants over others in binding antibodies is not predictable. In summary, the instant specification discloses about nine peptides capable of binding to an anti-TAChR mAb, although with varying strength.
The art teaches that there is no clear correlation between the levels of anti-AChR antibodies and disease therapy response (see pages 4-5 of the Author manuscript by Matthew N. Meriggoli and Donald B. Sanders (Author Manuscript of Expert Rev Clin Immunol. 2012 July; 8(5): 427-438; 22 pages total—of record). Meriggoli also teaches that “two well-characterized autoantibodies are known to be specific for, and to play a causative role in MG; namely, the anti-AChR and the anti-MuSK autoantibodies” (see p. 9, last paragraph of the Author Manuscript). In addition, Meriggoli teaches that “non-AChR autoantibodies that react with striated muscle antigens may also be found in up to 95% of MG patients with a thymoma and in 50% of late-onset MG patients without thymoma” (see pages 7-9 of the Author Manuscript). This evidence suggests that even peptides that successfully block anti-AChR antibodies (as recited in instant claim 14), 
Due to the large quantity of experimentation necessary to block anti-AChR antibodies in order to prevent MG, the lack of direction/guidance presented in the specification regarding prevention, the absence of working examples directed to the same and the complex nature of the invention, namely that various autoantibodies contribute to MG, and that anti-AChR autoantibody levels do not necessarily correlate to severity of disease, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope. Note that this rejection could be overcome by removing reference to “preventing” in the claims.

Closest Prior Art
The dissertation by Vu Bao Trinh (2013—on Applicant’s IDS filed 11/05/2019) teaches and SEHETRLVAKLFGGGSLKWNPDDYGGVKKIHGSLQYTGH, which is not the same as the peptides recited in claims 1 and 56. The instantly claimed peptides require that the peptide have the substitutions for X1, X2, X3 and X4 set forth in SEQ ID NOs: 26 and 27, namely, N, D, I and D (SEQ ID NO: 26) and N, A, I and D (SEQ ID NO: 27). 

Conclusion
Claims 1, 2, 14, 17-19, 20, 23, 29-31, 54 and 56 are allowed and claims 42, 43, 45, 52, 53 and 55 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649